I~   AO 245B (Rev. 02/08/2019) Judgment in a Crilninal.Petty Case (Modified)                                                                   Page 1 ofl   Lt
                                         UNITED STATES DISTRICT COURT
I                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     v.                                               (For Offenses Conunitted On or AfterNoven1ber 1, 1987)


                      Jesus Guadalupe Vergara-Luna                                    Case Number: 3:19-mj-21474

                                                                                      Holly S Hanover
                                                                                      Defendant's Attorney


     REGISTRATION NO. 84367298

     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                      -----'--------------------------
      0 was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                                Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      I

      D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - ' - - - -
       D Count(s) ---------------~-- dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons.to be
     imprisoned for a term of:

                                     D TIME SERVED
       IZI Assessment: $10 WAIVED t:8:l Fine: WAIVED
       t:8:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                             charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, March 29, 2019
                                                                 · - - - - - - - D a t e of Imposition of Sentence
                                                            f'~R    ED'
                                                              ll._.."4_                      "")
                                                                                             /


                                                            MAR 2 9 2019
                                                                                          Mr
                                                  CLERK, U.S. DISTRICT COURT
                                              ~OUTHERN   DISTRICT OF CALIFORNIA
                                                y                       DEPUTY

      Clerk's Office Copy                                                                                                          3:19-mj-21474
